department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division release number ese ef on ode o3- date date ein person to contact identification_number ‘telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court date certified mail - return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 ‘these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code as you were a private_foundation as of the effective date of the revocation you are a taxable ptivate foundation until you terminate your private_foundation_status under sec_507 of the internal_revenue_code in addition to your income_tax return you must also continue to file form_990-pf by the day of the fifth month after the end of your annual_accounting_period if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service i'as is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve yout problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as requited by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mh v0 llr aaria hooke director exempt_organizations examinations enclosute publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination irs date taxpayer id number form_990-pf tax periods ended december 20xx person to contact employee id number telephone number fax address manager’s contact information employee id number telephone number response due_date date certified mail - return receipt requested dear why you’re receiving this letter if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you’ll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ ve issued this letter letter rev catalog number 34809f request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely russell t renwicks for maria hooke director exempt_organizations examinations enclosures forms 886-a form_6018 publication sec_892 and letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer year period ended 20xx tax identification_number explanations of items issue whether qualifies for exemption as a sec_501 organization when a substantial portion of its overall activities is providing management services for an automobile repair shop and real_estate holdings facts since 20xx has been a private_foundation under sec_501 of the internal_revenue_code is the founder and only director of per its articles of incorporation the purpose of is to engage in charitable and educational activities for the primary purpose of providing assistance to underprivileged children identified to by other charitable or governmental organizations since 20xx retain all rental income for its management services and residential rentals issue is owned by has managed a portfolio of real_estate under an arrangement in which is entitled to manages properties consisting of commercial does not own any real or personal_property however the leased property at as an individual in 20xx spent approximately sixteen hours per month on foundation activities approximately six hours per month facilitating the collection of rent revenue and an insignificant amount of time managing an automobile repair shop with respect to facilitating the collection of rent revenue by performs bookkeeping and accounting services with assistance of others with respect to managing the properties performs all functions of a property manager these functions include overseeing the tenant population arranging for repairs and maintenance assuring collection of rents and similar duties on their form_990-pf for the year ending december 20xx in dividends and dollar_figure in gross rents there were no other sources of income reported the auto repair shop income of dollar_figure and dollar_figure net_operating_loss from the auto repair shop is reported on their 20xx form 990-t also distributed dollar_figure in contributions to charities in calendar_year 20xx reported income of dollar_figure in interest dollar_figure law sec_501 exempts from federal_income_tax any organization which meets the requirements set forth in sec_501 and sec_501 provides that an organization must satisfy three requirements if it seeks to qualify as an exempt_organization under such section specifically the organization must be organized and operated exclusively for exempt purposes no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual and no substantial part of its activities may be devoted to political or lobbying_activities the first requirement specifically the operational_test is the only one at issue in this case and the taxpayer bears the burden of proving that it meets such requirement 73_tc_650 69_tc_488 sec_1_501_c_3_-1 income_tax regulations defines the term charitable and provides in part the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes organizations designed i to lessen neighborhood tensions ii to eliminate prejudice and form 886-a department of the treasury-internal revenue service catalog number 20810w - page_1 publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer year period ended 20xx tax identification_number explanations of items law continued discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency a taxpayer satisfies the operational_test only if it engages primarily in activities which accomplish one or more exempt purposes sec_1_501_c_3_-1 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 326_us_279 70_tc_352 the regulations and the cases contemplate that a single activity may be carried on for more than one purpose however the tax_court has held that a single substantial non- exempt_purpose will disqualify an organization under sec_501 regardless of the number of truly exempt purposes served copyright clearance center inc v commissioner t c 72_tc_687 affd 625_f2d_804 8th cir 71_tc_1067 affd without pub opinion 647_f2d_170 9th cir if there is no substantial non-exempt purpose the income from a trade_or_business may be exempt where the activity is carried out in furtherance of an exempt_purpose see eg 73_tc_96 72_tc_42 sec_1_501_c_3_-1 income_tax regulations provides in part an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes see 74_tc_1324 affd per curiam 675_f2d_244 9th cir 71_tc_202 in determining whether an organization is exempt the focus is on the purpose for engaging in the activity not the nature of such activity 77_tc_1087 77_tc_189 the pertinent inquiry is whether an organization's exempt_purpose transcends the profit_motive rather than the other way around 412_f2d_121 1st cir in 70_tc_352 the tax_court found that the provision of consulting services in the area of rural-related policy and program development to tax-exempt and not-for-profit clients several of the taxpayer's planned service areas such as alternative housing financing solid_waste management and environmental impact programs were of the sort ordinarily carried on for profit by commercial businesses such as banks personnel agencies and trash disposal firms furthermore the taxpayer's financing was not typical of a sec_501 organization the taxpayer did not provide any free or below-cost services and the taxpayer's clientele was not limited to sec_501 exempt_organizations as such the tax_court agreed with the commissioner that the taxpayer did not meet the operational_test under sec_501 because it was primarily engaged in an activity which was characteristic of a trade_or_business similarly in interneighborhood housing corp v commissioner t c memo the tax_court found that the taxpayer failed to prove that it is organized and operated exclusively for charitable purposes when a major part of their activity was the management of eight multiple family dwellings for a fee revproc_2018_5 sec_12 states that the revocation or modification of a determination_letter may be retroactive if there has been a change in the applicable law the organization omitted or misstated material information a misstatement of material information includes an incorrect representation or attestation as to the organization’s organizational documents the organization’s exempt_purpose the organization’s conduct of prohibited and restricted activities or the organization’s eligibility to file form 1023-ez or the organization operated in a manner materially different from that originally represented in an application_for recognition of exemption form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx taxpayer’s position unknown government’s position overall amount of operational time is dedicated to charitable purposes while a larger portion of spends a substantial amount of time on its management activities based on the facts presented these activities are of a sort ordinarily carried on for profit by commercial businesses such management firms see 70_tc_352 interneighborhood housing corp v commissioner t c memo as such and therefore does not qualify for exemption under sec_501 is operated for a substantial non-exempt purpose mentions fundraising via solicitations part viii - item 4a and grant on their form_1023 application distributions part viii - item as their only activities their purpose as stated in article il - part a of their articles of incorporation is to engage in charitable and educational activities for the primary purpose of providing assistance to underprivileged children identified to the foundation by charitable organizations exempt under usc sec_501 or governmental or similar organizations there is no mention of managing property or an auto repair shop on their form_1023 application or in their articles of incorporation in accordance with revproc_2018_5 sec_12 the revocation of their determination_letter would be retroactive to january 20xx since operated in a manner materially different from that originally represented in their form_1023 application_for recognition of exemption conclusion is operated for a substantial non-exempt purpose and therefore does not qualify for exemption under sec_501 january 20xx tax exempt status under sec_501 has been revoked retroactively to if the revocation of their tax-exempt status is not sustained then the rental income for its management services will be treated as unrelated_business_income see issue form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
